Title: To George Washington from d’Estaing, 26 February 1784
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George



Sir
Paris 26th February 1784.

It is in the name of all the French Sailors that I take the Liberty to request Your Excellency to accept of an American Eagle, expressed rather than embellished by a French Artist.
Liberty (of which it is the happy and august Symbol) has risen of itself, supported by Wisdom, talents, and disinterestedness, by every virtue—by Genl Washington; obstacles have only Served to increase its strength. The efforts of a patriot army are irresistible, Seconded by the King’s Troops, who have shewn themselves by their discipline and conduct, worthy of the

choice of His Majesty, his Navy has made every thing possible—It appears then to be lawful to one of those who unite the titles of Soldier & Sailor to those Sentiments of the most profound admiration and attachment which You inspire to intreat you to receive with indulgence an homage which must cease to be trifling, when it Shall interest your Sensibility.
One who has had the happiness to be the first of those whom the King Sent to America, & who has been the last of those who were designed to lead thither the forces of two great Monarchs, thereby acquires the happy prerogative of being entitled to express, tho’ faintly, the Sentiments of all his fellow Sailors & Soldiers. I have the honor to be with respect Sir Your Excellency’s Most obedient and most humble Servant

Estaing.

